Judgment, Supreme Court, Bronx County (David Stadtmauer, J), rendered October 14, 2010, convicting defendant, after a nonjury trial, of driving while ability impaired and sentenced him to time served, unanimously affirmed.
*604The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations, including its assessment of the extent to which a videotape recorded two hours after defendant’s arrest corroborated and/or contradicted police testimony about defendant’s condition upon his arrest. The trial court was also in the best position to evaluate defendant’s explanation for refusing a breathalyzer test. The arresting officer testified that defendant had a strong odor of alcohol on his breath, that his eyes were bloodshot and watery, that his speech was slurred, and that he had difficulty walking. In addition, when the officer pulled defendant over for running a red light, defendant exhibited a noticeable difficulty in bringing his car to a stop. This evidence supported the conclusion that defendant was driving while impaired (see generally People v Cruz, 48 NY2d 419 [1979]). Concur — Friedman, J.E, Moskowitz, DeGrasse, Richter and Gische, JJ.